DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/22 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Per claim 2, the Curie temperature for PTC[K] and MTC[K] will be interpreted it as in Kelvin.   


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,360,936 in view of Fukushima et al. (JP 2012-022759).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims are substantially similar to that of US 10,360,936, wherein US ‘936 fails to explicitly disclose the specific oxide grain boundaries of the pinning layer as claimed.   
Fukushima discloses a magnetic recording medium comprising a plurality of magnetic layers wherein one of the magnetic layer or pinning layer, comprises of crystal grains essentially comprising Co (or Co alloys) and oxide grain boundaries of Ce and Pr, Sm, Eu, and/or Yb (Abstract).  
It would have been obvious to one of ordinary skill in the art to modify ‘936’s oxide grain boundaries in the pinning layer to be an oxide of lanthanoid, in order to obtain a medium capable of recording and reproducing information in high density (Abstract).
	Furthermore, the Examiner deems that lanthanoid grain boundaries or segregants are functional equivalents in suitable grain boundaries materials for use in MRM, as taught by Fukushima (Abstract).  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute specific oxides used in US ‘936 (claim 3) for an oxide of Ce and Pr, Sm, Eu, and/or Yb taught in Fukushima.  Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency.  In the instant case, the claimed lanthanoid oxide grain boundaries materials disclosed in Fukushima are functional equivalents in the field of known suitable segregant materials for use in MRM.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (US 2018/0261245) in view of Fukushima et al. (JP 2012-022759).
	Regarding claims 1 and 4, Niwa discloses an assisted magnetic recording medium comprising a substrate (1), an underlayer (2) disposed on the substrate, a magnetic layer (5) disposed on the underlayer and including an alloy having an L10-type crystal structure [0055], a pinning layer (6) disposed on and in contact with the magnetic layer (Fig. 1), wherein the pinning layer includes a granular structure, the granular structure containing magnetic particles and grain boundaries, wherein the magnetic particles consist of Co [0044]. Although Niwa discloses that the pinning layer comprises of oxide grain boundaries [0044], Niwa fails to explicitly disclose that the grain boundaries contain Y2O3 and/or oxide of lanthanoid.
	Fukushima discloses a magnetic recording medium comprising a plurality of magnetic layers wherein one of the magnetic layer or pinning layer, comprises of crystal grains essentially comprising Co and oxide grain boundaries of Ce and Pr, Sm, Eu, and/or Yb (Abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niwa’s oxide grain boundaries in the pinning layer to be	of oxide of lanthanoid, in order to obtain a medium capable of recording and reproducing information in high density (Abstract).
	Furthermore, Niwa discloses oxides of Si, Ti, Cr, Fe, and/or Co. The Examiner deems that lanthanoid grain boundaries or segregants are functional equivalents in suitable grain boundaries materials for use in MRM, as taught by Fukushima (Abstract).  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute oxides of Si, Ti, Cr, Fe, and/or Co for oxide of Ce and Pr, Sm, Eu, and/or Yb in the invention of Niwa.  Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency.  In the instant case, the claimed lanthanoid oxide grain boundaries materials disclose in Fukushima are functional equivalents in the field of known suitable segregant materials for use in MRM.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
	Regarding claims 2 and 7, Niwa discloses the claimed relationship [0038].
	Regarding claims 3 and 8, Niwa discloses the thickness of the pinning layer as claimed [0046].
	Regarding claims 5 and 10, Niwa discloses a magnetic storage device as claimed (Fig. 2).
Regarding claims 6 and 9, Niwa discloses an assisted magnetic recording medium comprising a substrate (1), an underlayer (2) disposed on the substrate, a magnetic layer (5) disposed on the underlayer and including an alloy having an L10-type crystal structure [0055], a pinning layer (6) disposed on and in contact with the magnetic layer (Fig. 1), wherein the pinning layer includes a granular structure, the granular structure containing magnetic particles and grain boundaries, wherein the magnetic particles consist of Co-containing alloy with the content of other elements as claimed (Table 1) [0044]. Although Niwa discloses that the pinning layer comprises of oxide grain boundaries [0044], Niwa fails to explicitly disclose that the grain boundaries contain Y2O3 and/or oxide of lanthanoid.
	Fukushima discloses a magnetic recording medium comprising a plurality of magnetic layers wherein one of the magnetic layer, or pinning layer, comprises of crystal grains essentially comprising Co and oxide grain boundaries of Ce and Pr, Sm, Eu, and/or Yb (Abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niwa’s oxide grain boundaries in the pinning layer to be	of oxide of lanthanoid, in order to obtain a medium capable of recording and reproducing information in high density (Abstract).
	Furthermore, Niwa discloses oxides of Si, Ti, Cr, Fe, and/or Co. The Examiner deems that lanthanoid grain boundaries or segregants are functional equivalents in suitable grain boundaries materials for use in MRM, as taught by Fukushima (Abstract).  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute oxides of Si, Ti, Cr, Fe, and/or Co for oxide of Ce and Pr, Sm, Eu, and/or Yb in the invention of Niwa.  Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency.  In the instant case, the claimed lanthanoid oxide grain boundaries materials disclose in Fukushima are functional equivalents in the field of known suitable segregant materials for use in MRM.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785   

/Holly Rickman/Primary Examiner, Art Unit 1785